Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Drawings
Figures 1, 2, 4 and 16-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (these figures were described in the specification page 1 for US8952293). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “wherein the phase shifting the output of the lagging forward converter further comprises adjusting the first threshold in response to at least one of the duty cycle, the current command and the welding type output, wherein when at least one of the duty cycle, the current command and the welding type output exceeds the adjusted first threshold the phase shifting an output of the lagging forward converter is performed” is unclear how is the first threshold adjusted? What triggers the first threshold adjustment? How is the first threshold adjusted in response to at least one of the duty cycle, the current command and the welding type output? 
In claim 13, the limitation “wherein the adjusted first threshold is adjusted between at least one of: two discreet values; more than two discreet values; a range of values; and more than one range of values” is unclear where do these values come from? How are these values selected?
In claim 14, the limitation “wherein the first threshold is adjusted based on whether the leading forward converter and the lagging forward converter are in phase or out of phase” is unclear how is the adjusted first threshold adjusted based on whether the leading forward converter and the lagging forward converter are in phase or out of phase? What effect does being in phase or out phase have on the adjusted first threshold? What is the relationship between the adjusted first threshold and the phase shifting of the leading and lagging forward converters?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US 8,952,293).
Regarding claim 1, Vogel teaches a method of providing welding type power comprising: receiving input power (from primary power supply 20; Col. 3, lines 54-56); pulse width modulating (abstract) a leading forward converter (24 or 26) having a first transformer (42) and a lagging forward converter (24 or 26; different from the leading forward converter) having a second transformer (62), such that the leading forward converter and the lagging forward converter operate as a pulse width modulated double forward converter to cooperatively provide a welding type output (abstract; title); phase shifting an output of the lagging forward converter relative to an output of the leading forward converter when at least one of a duty cycle, a current command and the welding type output exceeds a first threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27), wherein a leading edge (96, 124, 138, 150) of the lagging forward converter is adjusted based on a time required for the second transformer to reset (abstract), and a trailing edge (98, 132, 140, 152) of the lagging forward converter is adjusted relative to the leading edge to provide the phase shifting (abstract; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27); and operating the leading forward converter and the lagging forward converter in phase when at least one of the duty cycle, the current command and the welding type output is in a given range (Fig. 4, 6 and 7; Col. 4, lines 37-67; Col. 5, lines 1-3; Col. 5, lines 57-67; Col. 6, lines 1-48; Col. 8, lines 17-67; Col. 9, lines 1-27).
Regarding claim 2, Vogel teaches the method as set forth above, further comprising phase shifting the output of the lagging forward converter relative to the output of the leading forward converter when at least one of the duty cycle, the current command, or the welding type output is less than a second threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 3, Vogel teaches the method as set forth above, further comprising phase shifting the output of the lagging forward converter relative to the output of the leading forward converter when at least one of the duty cycle, the current command, or the welding type output is less than a second threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27) and the welding type output is used for stick welding (Col. 3, lines 9-10).
Regarding claim 4, Vogel teaches the method as set forth above, wherein phase shifting an output of the lagging forward converter relative to the output of the leading forward converter further comprises adjusting a trailing edge of the leading forward converter (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 5, Vogel teaches the method as set forth above, wherein adjusting the trailing edge of the leading forward converter is done in response to a difference between an average current of the leading forward converter and an average current of the lagging forward converter (Col. 9, lines 61-67 and Col. 10, lines 1-17).
Regarding claim 6, Vogel teaches the method as set forth above, further comprising phase shifting the output of the leading forward converter relative to the output of the lagging forward converter when at least one of the duty cycle, the current command, or the welding type output exceeds the first threshold, wherein a leading edge of the leading forward converter is adjusted and a trailing edge of the leading forward converter are adjusted to provide the phase shifting of the output of the leading forward converter, wherein phase shifting the output of the leading forward converter and phase shifting the output of the lagging forward converter are alternately performed (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 7, Vogel teaches the method as set forth above, wherein phase shifting the output of the lagging forward converter provides sufficient time for the transformer core to reset (abstract).
Regarding claim 8, Vogel teaches the method as set forth above, wherein the phase shifting the output of the lagging forward converter is responsive to an output load current (Col. 8, lines 17-37; Col. 9, lines 61-67 and Col. 10, lines 1-17).
Regarding claim 9, Vogel teaches the method as set forth above, wherein phase shifting the output of the lagging forward converter responsive to the output load current is performed such that at least one of a control without discontinuities and a linear control is provided (Col. 8, lines 17-37; Col. 9, lines 61-67 and Col. 10, lines 1-17).
Regarding claim 10, Vogel teaches the method as set forth above, wherein the pulse width modulating includes adjusting the duty cycle by an offset that is a function of at least one of the duty cycle, the current command and the welding type output (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 11, Vogel teaches the method as set forth above, wherein the function of at least one of the duty cycle, the current command and the welding type output is at least one of: a multiple of the duty cycle; a multiple of the current command; a multiple of the welding type output; a value in a look up table; responsive to a time limit; responsive to a selected weld process; and responsive to a state of the welding arc (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 12, Vogel teaches the method as set forth above, wherein the phase shifting an output of the lagging forward converter further comprises adjusting the first threshold in response to at least one of the duty cycle, the current command and the welding type output, wherein when at least one of the duty cycle, the current command and the welding type output exceeds the adjusted first threshold the phase shifting an output of the lagging forward converter is performed (the dynamic voltage/current requirements change, therefore the threshold is adjusted; abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 13, Vogel teaches the method as set forth above, wherein the adjusted first threshold is adjusted between at least one of: two discreet values; more than two discreet values; a range of values; and more than one range of values (the dynamic voltage/current requirements change, therefore the threshold is adjusted; abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-2).
Regarding claim 14, Vogel teaches the method as set forth above, wherein the first threshold is adjusted based on whether the leading forward converter and the lagging forward converter are in phase or out of phase (the dynamic voltage/current requirements change, therefore the threshold is adjusted; abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-2).
Regarding claim 15, Vogel teaches the method as set forth above, wherein adjusting the first threshold increases the duty cycle to more than 50% for at least one of the leading forward converter or the lagging forward converter (Col. 5, lines 28-56).
Regarding claim 16, Vogel teaches the method as set forth above, further comprising disabling the leading forward converter and enabling the lagging forward converter when at least one of the duty cycle, the current command and the welding type output is less than a second threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27) and the welding type output is used for stick welding (Col. 3, lines 9-10).
Regarding claim 17, Vogel teaches the method as set forth above, further comprising alternately disabling the leading forward converter and enabling the lagging forward converter, and then enabling the leading forward converter and disabling the lagging forward converter, when at least one of the duty cycle, the current command and the welding type output is less than a second threshold, and in response to sensing a first bus voltage and sensing a second bus voltage (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27) and the welding type output is used for stick welding (Col. 3, lines 9-10).
Regarding claim 21, Vogel teaches the method as set forth above, wherein adjusting the first threshold increases the duty cycle to more than 50% before phase shifting is performed (Col. 5, lines 28-56).
Regarding claim 22, Vogel teaches the method as set forth above, further comprising resetting the leading and lagging transformers every cycle without skipping a pulse (Col. 5, lines 28-56).
Response to Arguments

Drawing objection over Figures 1, 2, 4 and 16-18 is still proper because these figures were described in the specification page 1 for US8952293, and therefore, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
112b rejection over claims 12-15 and 21 are still proper.  Please refer to the 112b section above, the questions clearly explain why the claim limitations are not clear, and therefore, indefinite.
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Vogel does not specifically teach “phase shifting an output of the lagging forward converter relative to an output of the leading forward converter when at least one of a duty cycle, a current command and the welding type output exceeds a first threshold, wherein a leading edge of the lagging forward converter is adjusted based on a time required for the second transformer to reset, and a trailing edge of the lagging forward converter is adjusted relative to the leading edge to provide the phase shifting.” Therefore, Vogel does not anticipate claim 1.” on remarks page 8, lines 9-15.  In response to Applicant’s arguments, Vogel teaches phase shifting an output of the lagging forward converter relative to an output of the leading forward converter when at least one of a duty cycle, a current command and the welding type output exceeds a first threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27), wherein a leading edge (96, 124, 138, 150) of the lagging forward converter is adjusted based on a time required for the second transformer to reset (abstract), and a trailing edge (98, 132, 140, 152) of the lagging forward converter is adjusted relative to the leading edge to provide the phase shifting (abstract; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/06/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761